Citation Nr: 1823192	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and bipolar disorder, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1995 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran initially requested a hearing in connection with his substantive appeal in May 2011.  However, the Veteran failed to appear for the scheduled Board hearing on February 9, 2017, and he has not requested that his hearing be rescheduled.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.

The Veteran also requested a hearing with a Decision Review Officer (DRO) in connection with his knee and compensation benefits apportionment claims and in August 2014, the Veteran testified at an RO hearing conducted by the DRO.

In May 2017, this matter was remanded in order to contact the Veteran and confirm his current mailing address as he failed to appear for his scheduled VA mental disorders examination in January 2011, to schedule him for another VA mental disorders examination, and to provide the Veteran with an opportunity to request a DRO hearing in connection with the matter currently on appeal.  In compliance with these remand directives, the RO requested another VA examination later in May 2017 and contacted the Veteran in June 2017 to confirm his current mailing address.  See June 2017 VA 21-0820 Report of General Information.  Additionally, VA sent correspondence to the confirmed mailing address on October 18, 2017, asking whether the Veteran still wished to have a DRO hearing so that VA could schedule a hearing.  Because the Veteran did not respond, a hearing was not scheduled.  The case is once again before the Board.


FINDING OF FACT

The currently demonstrated acquired psychiatric disorder is not shown to be due to any incident of the Veteran's period of active duty service.  The Veteran's acquired psychiatric disorder was not caused or aggravated by service or his service-connected disabilities.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and bipolar disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder is related to military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, the Veteran has argued that his acquired psychiatric disorder is secondary to his service-connected disabilities, including his sleep apnea and arthritis, and that therefore, he is entitled to service connection on a secondary basis.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's medical history shows a history of major depressive disorder and generalized anxiety.  See August 2010 VA treatment records and September 2014 VA treatment records.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether he has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination regarding VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

The Board notes that the Veteran did not report to a scheduled VA mental disorders examination in January 2011.  Although the record reflects that the Veteran did not provide an explanation for his failure to report, the Veteran indicated in an August 2011 statement that he was essentially homeless and was sleeping in his car and taking showers at various places from September 2010 to November 2010.  The Veteran also reported that in January 2011, his car was taken due to financial difficulties.  Additionally, the record shows that there were multiple addresses the VA was sending correspondences to in 2010 and 2011.  Given the above, the Board afforded the Veteran the benefit of the doubt and remanded the matter, in part, to schedule another VA examination.  In compliance with the remand directives, VA scheduled another VA examination in May 2017.  See May 2017 VA 21-2507a Request for Physical Examination.  VA contacted and spoke with the Veteran via telephone in June 2017 to confirm his correct phone number and mailing address.  See June 2017 VA 21-0820 Report of General Information.  VA also obtained his spouse's phone number in case the Veteran could not be reached.  After confirming his correct contact information, VA scheduled another VA examination.  Unfortunately, since the Veteran failed to appear at the examination and did not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

There is no medical opinion of record establishing a nexus between a current diagnosis of current psychiatric disorder and an in-service event.  The Board has reviewed medical records including the available VA treatment records and August 2008 VA examination indicating that there has been a diagnosis of depressive disorder and generalized anxiety, although these diagnoses are merely listed as part of the Veteran's history and the basis for any psychiatric diagnosis is not of record.  The Board has also reviewed the Veteran's statements.  None of this evidence is adequate to provide a medical nexus between a claimed in-service disease or injury and an acquired psychiatric disorder.  There can be no service connection without a medical nexus opinion in this case because a psychiatric disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran is also not entitled to service connection on a secondary basis because the record does not show that his acquired psychiatric disorder was caused or aggravated by his service-connected disabilities, including sleep apnea and arthritis.  The Board notes that the lack of a medical nexus is also fatal to the Veteran's claim of service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

The Board has also considered the statements made by the Veteran that his claimed disability is due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his acquired psychiatric disorder to a specific incident of service, the Board finds that these opinions are outweighed by the medical evidence.  This is because the diagnosis and etiology of an acquired psychiatric disorder is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and bipolar disorder, to include as secondary to service-connected disabilities, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


